Citation Nr: 1010717	
Decision Date: 03/22/10    Archive Date: 03/31/10	

DOCKET NO.  08-37 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of June 24, 1980, which denied entitlement to 
service connection for a chronic intestinal problem, 
specifically, sprue of unknown etiology.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

Upon review of this case, it would appear that the Veteran's 
claim of clear and unmistakable error is premised upon the 
alleged improper formulation and/or application of 38 C.F.R. 
§§ 3.307 and 3.309, to wit, that those regulations improperly 
limit the statutory right which Congress created when it 
passed legislation establishing a presumption of service 
connection for chronic conditions which manifest within one 
year of service discharge.  Such an argument, it should be 
noted, is not within the purview of the Board's jurisdiction, 
and, accordingly, will not be addressed in this decision.  


FINDINGS OF FACT

1.  In a rating decision of June 24, 1980, the RO denied 
entitlement to service connection for sprue of unknown 
etiology.  

2.  The Veteran appealed the June 24, 1980 decision denying 
entitlement to service connection for sprue to the Board, 
which, in a decision on the merits of December 1981, 
continued the denial of service connection for sprue, or 
malabsorption syndrome.  

3.  The June 24, 1980 rating decision was subsumed by the 
December 1981 decision of the Board.  

4.  The Veteran has advanced no allegation of clear and 
unmistakable error in the December 1981 decision of the Board 
denying entitlement to service connection for sprue or 
malabsorption syndrome related to sprue.  


CONCLUSION OF LAW

The Veteran's claim that a June 24, 1980 rating decision was 
clearly and unmistakably erroneous in denying entitlement to 
service connection for sprue of unknown etiology lacks legal 
merit under the law.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105(a), 20.1100, 20.1104 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as service treatment and 
administrative records, and both VA and private treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case alleges clear and unmistakable error 
in a June 24, 1980 rating decision which denied entitlement 
to service connection for sprue of unknown etiology.  

In that regard, pertinent law provides that previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2009).  
Moreover, when the Board affirms a decision of the RO, that 
RO determination "is subsumed by the final appellate 
decision" pursuant to the provisions of 38 C.F.R. § 20.1104 
(2009).  Accordingly, the RO decision in question is not 
reviewable for clear and unmistakable error, because it 
merges with the Board's decision, and ceases to have any 
independent effect once the Board has rendered a final 
decision.  

The Board notes that, in Duran v. Brown, 7 Vet. App. 216, 224 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) held that an RO decision "appealed to and 
affirmed by the Board" was thus "subsumed by the Board's 
decision," and could not be attacked on clear and 
unmistakable error grounds.  See also Donovan v. Gober, 
10 Vet. App. 404 (1997), aff'd sub. nom. Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 
(1999) (a final, unappealed RO decision subsequently reviewed 
de novo on the merits by the Board is subsumed by the Board 
decision, and not subject to a claim of clear and 
unmistakable error as a matter of law).  

The Board notes that the June 24, 1980 rating decision was 
subsumed in the subsequent, final Board decision of 
December 1981, which denied entitlement to service connection 
for sprue or malabsorption syndrome related to sprue.  
Because the June 24, 1980 rating decision was subsumed by the 
December 1981 Board decision, that rating decision is not 
subject to a claim of clear and unmistakable error.  

In a case such as this, where the law, and not the evidence, 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Under the circumstances, the 
Veteran's claim must be dismissed.  

Finally, as regards the potential application of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board notes that 
the Court has held that the VCAA is not applicable to claims 
of clear and unmistakable error, inasmuch as clear and 
unmistakable error claims are not conventional appeals, but 
rather requests for revision of previous decisions.  As such, 
Veterans alleging clear and unmistakable error are not 
"claimants," and a "claimant," as defined by 38 U.S.C.A. 
§ 5100 (West 2002 & Supp. 2009) cannot encompass a person 
seeking a review of a final decision based upon clear and 
unmistakable error pursuant to 38 U.S.C.A. §§ 5109(a) and 
7111 (West 2002 & Supp. 2009).  As a consequence, VA's duties 
to notify and assist contained in the VCAA are not applicable 
to clear and unmistakable error cases.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  


ORDER

The appeal alleging clear and unmistakable error in a 
June 24, 1980 rating decision denying entitlement to service 
connection for a chronic intestinal problem, specifically, 
sprue of unknown etiology, is dismissed.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


